IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-30502
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

DAVID BUSH,

                                       Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 92-CR-60013
                         - - - - - - - - - -
                          December 27, 1995
Before GARWOOD, DUHE’ and BARKSDALE,

PER CURIAM:*

     David Bush appeals the revocation of his supervised release

pursuant to 18 U.S.C. § 3583(e)(3) and the sentence he received

after such revocation.    We have reviewed the record and the

district court's reasons for rejecting Bush's challenges to the

revocation proceedings and find no reversible error.

     AFFIRMED.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.